Exhibit 10.1

EXECUTION COPY

SETTLEMENT AGREEMENT AND GENERAL RELEASE

This Settlement Agreement and General Release (the “Agreement”) is made and
entered into by and between Malcolm S. Morris (“Mr. Morris”), Rebecca Ann Morris
(“Mrs. Morris”), Stewart Morris Jr., as Trustee of The Malcolm S. Morris
Investment Trust (the “Trust”), and Stewart Information Services Corporation
(the “Corporation”) (collectively “the Parties”).

WHEREAS, Mr. Morris and the Corporation are parties to a Split Dollar Agreement,
as most recently amended and restated on June 22, 2007 (the “Split Dollar
Agreement”);

WHEREAS, the terms of the Split Dollar Agreement require the Corporation to
(i) pay insurance premiums with respect to one or more life insurance policies,
which policies are owned by the Trust and are subject to a collateral assignment
to the Corporation to secure certain repayments rights from the Trust to the
Corporation, and (ii) to fund the policies in the amount necessary to cause such
policies to remain in effect with the stated death benefit amount under such
policies;

WHEREAS, during the period between June 28, 2007 and November 5, 2012, the Trust
owned a life insurance policy issued by American General Life Insurance Company
(Policy Number VL1017119V) which provided “second-to-die” life insurance based
on the lives of Mr. Morris and Mrs. Morris and had a death benefit equal to
$10,000,000 (the “2007 Policy”), which policy was subject to the Split Dollar
Agreement and subject to a separate collateral assignment from the Trust to the
Corporation;

WHEREAS, on November 5, 2012, the Trust exchanged the 2007 Policy for a new life
insurance policy, also issued by American General Life Insurance Company (Policy
Number A70023768L), which had a face amount equal to $1,400,000 (“2012
Replacement Policy”), which policy is subject to the Split Dollar Agreement and
a separate collateral assignment from the Trust to the Corporation;

WHEREAS, the Parties agree that the Corporation has previously paid $1,353,248
in insurance premiums under the terms of the Split Dollar Agreement, including a
contribution of $220,747 in contributed gains from the surrender of one or more
prior policies, which amount will be paid from the Trust to the Corporation at
such time as any death benefit is paid on insurance policy or policies that are
then subject to the terms of such agreement are surrendered;

WHEREAS, Mr. Morris, Mrs. Morris and the Trustee believe that the Corporation
has a legal obligation to provide second-to-die life insurance coverage upon the
lives of Mr. and Mrs. Morris, payable to the Trust, with a death benefit equal
to $10,000,000 and Mr. Morris has made demand upon the Corporation to reimburse
him for the cost of maintaining an insurance policy to provide such coverage;

WHEREAS, on November 6, 2012, The Morris 2012 Childrens Trust (the “2012 Trust”)
purchased a second-to-die insurance policy (Policy Number UM0058985L) on the
lives of Mr. and Mrs. Morris with a death benefit equal to $10,000,000 (the
“Personal Policy”), to provide the insurance coverage not provided after the
exchange of the 2007 Policy for the 2012 Policy and Mr. Morris has made demand
upon the Corporation to pay all past, current and future premiums on the
Personal Policy;



--------------------------------------------------------------------------------

WHEREAS, the Corporation has disputed any claim that it is obligated to provide
life insurance coverage on the lives of Mr. and Mrs. Morris, whether payable to
the Trust or any other party, other than insurance coverage required under the
terms of the Split Dollar Agreement as funded by the 2012 Replacement Policy;

WHEREAS, the Corporation has agreed to acquire the Personal Policy from the 2012
Trust at a price to be determined by the Corporation and Mr. Morris, and the
Corporation and Mr. Morris shall use their best efforts to effectuate such
purchase;

WHEREAS, if the Corporation acquires the Personal Policy, the Corporation and
Mr. Morris also will entered into the Malcolm S. Morris 2016 Insurance Agreement
(the “2016 Agreement”), pursuant to which the Corporation will provide life
insurance coverage to Mr. Morris in an initial amount equal to $8,300,000,
subject to certain future reductions in coverage amount, the obligation under
which shall be satisfied by a portion of the proceeds from the Personal Policy;
and

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby expressly acknowledged, the Parties agree as follows:

1. SETTLEMENT OF INSURANCE DISPUTE. The Parties (a) agree and ratify the terms
of the Split Dollar Agreement, as amended, but agree that it is solely
applicable with respect to the 2012 Replacement Policy (currently $1,700,000),
(b) agree that, as of January 1, 2016, the amount owed to the Company under the
Split Dollar Agreement is $1,353,248, which amount may change in the future
based on any payments made on the 2012 Replacement Policy and/or changes in its
value, (c) agree that the terms of the Split Dollar Agreement cannot be modified
without the consent of both Mr. Morris and the Corporation, (d) agree that the
2012 Replacement Policy is subject to a collateral assignment agreement and
cannot be modified without the Corporation’s written consent, (e) agree that the
2012 Replacement Policy represents the only form of death benefit (other than
(i) the standard life insurance benefits and welfare benefits provided to
non-executive employees of the Corporation, and (ii) life insurance benefits
provided under the 2012 Agreement), insurance benefit or other deferred
compensation payment (other than amounts payable under the terms of the Salary
Deferred Compensation Agreement between Mr. Morris and the Corporation
originally dated March 10, 1986 (the “Deferred Compensation Agreement”)) payable
to any of Mr. Morris, Mrs. Morris or the Trust, and (f) agree that, except as
expressly stated in this Agreement, the Corporation has no obligations with
respect to the Personal Policy. Furthermore, the Parties agree (x) that
irrespective of any past reporting practices, the Corporation shall report the
tax benefits associated with the 2012 Replacement Policy and the Split Dollar
Agreement in accordance with applicable split dollar regulations applicable to
non-grandfathered split dollar arrangements; (y) that in the event Mr. Morris is
still an SEC reporting executive and/or a Director of the Corporation at any
time when the Corporation is required to pay an annual premium on the 2012
Replacement Policy under the terms of the Split Dollar Agreement, then
notwithstanding the provisions of the Split Dollar Agreement, the Corporation
may pay as compensation to Mr. Morris an amount equal to such premium in lieu of
direct payment of the premium, along with an amount necessary to account



--------------------------------------------------------------------------------

for the income tax aspects of such payment, so that Mr. Morris nets (after
income tax) an amount equal to the premium, and none of the parties shall have
any claim against the Corporation for this departure from the requirements
otherwise contained in such Split Dollar Agreement; and (z) the Corporation
shall report any imputed income to Mr. Morris arising from the 2016 Agreement in
accordance with applicable tax regulations applicable to employer provided life
insurance arrangements. If the Corporation makes a payment to Mr. Morris
pursuant to clause (ii) of the preceding sentence, and if Mr. Morris does not
contribute such amount to the Trust for use to fund the required premium
payment, then Mr. Morris, Mrs. Morris and the Trustee hereby agree that the
Corporation shall not be liable for any damages which result from any resulting
lapse of the 2012 Replacement Policy. In addition, if Mr. Morris and/or the
Trustee thereafter permit the Replacement Policy to lapse, Mr. Morris and the
Trustee each hereby acknowledge and agree that the Corporation would be harmed
by that action and the Corporation would have a claim for all of its
corresponding losses against each of Mr. Morris and the Trustee. Except as
provided in this Paragraph, none of the Parties is making claim to any
obligation to provide insurance, or to amend, alter or supplement the Split
Dollar Agreement.

2. SETTLEMENT PAYMENT. In consideration for the agreements and releases
Mr. Morris, Mrs. Morris and the Trustee have made in this Agreement, the
Corporation promises to pay to Mr. Morris the sum of Ten Thousand and No/100
Dollars ($10,000), Mrs. Morris the sum of Ten Thousand and No/100 Dollars
($10,000), and the Trustee the sum of Ten Thousand and No/100 Dollars($10,000)
(the “Settlement Payment”), made payable to Mr. Morris, Mrs. Morris and the
Trustee, as applicable, within eight (8) days following after the expiration of
the thirty (30) day period designated in Section 13 below. The Corporation shall
issue any and all required tax statements with respect to such payments.

3. RELEASE OF THE CORPORATION BY MR. MORRIS, MRS. MORRIS AND THE TRUST. In
consideration for the Settlement Payment and the other promises the Corporation
has made in this Agreement, (i) Mr. Morris, Mrs. Morris, and the Trustee, each
for himself, herself or as Trustee of the Trust, and for all and each of his/her
and the Trust’s assigns, agents, attorneys, representatives, spouse, heirs,
executors and administrators, does covenant not to sue, and does fully release
and forever discharge the Corporation, and all and each of its respective
current, predecessor and successor firms, parents, subsidiaries, and affiliated
companies, and all and each of their present and former owners, officers,
directors, principals, managers, members, partners, shareholders, employees,
insurers, plan administrators, fiduciaries of benefit plans, attorneys and
agents, and all and each of their respective assigns, agents and representatives
(hereinafter referred to as the “the Corporation Releasees”), of and from any
and all actions, causes of actions, liabilities, suits, debts, sums of money,
accounts, bonds, bills, covenants, contracts, controversies, agreements,
promises, damages, judgments, claims and demands whatsoever, under contract,
tort or quasi-contract, state or federal, at law or in equity, whether based on
federal, state or local statute, common law, or any other source, whether known
or unknown, asserted or unasserted, suspected or unsuspected, which have been or
could have been asserted with respect to the provision of life insurance
benefits to the Trust. This waiver, release and discharge includes, but is not
limited to: (a) claims based on any express or implied contract, promissory
estoppel, or other agreement or representation or theory of liability, which may
have been alleged to exist between any of Mr. Morris, Mrs. Morris, or the Trust
and the Corporation Releasees, regarding the provision of life insurance
benefits payable to Mr. Morris, Mrs. Morris or the Trust, any claims that the
Corporation violated the terms of the Split



--------------------------------------------------------------------------------

Dollar Agreement or any similar agreement with Mr. Morris, Mrs. Morris or the
Trust, or Mr. Morris’ employment; (b) claims arising under federal, state, or
local laws regarding employment or prohibiting employment discrimination such
as, without limitation, Title VII of the Civil Rights Act of 1964, the Equal Pay
Act, Section 1981 of the Civil Rights Act of 1866, the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the Americans with
Disabilities Act, the Fair Labor Standards Act, the Family and Medical Leave
Act, the National Labor Relations Act, the Worker Adjustment and Retraining
Notification Act, the Rehabilitation Act, the Occupational Safety and Health
Act, the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the
Health Insurance and Portability Accountability Act of 1996 (“HIPAA”), the
Genetic Information Non-Discrimination Act, the Americans with Disabilities Act
Amendments Act (“ADAAA”), the Texas Labor Code, the Texas Payday Law, and any
similar federal, state or local laws and regulations; (c) claims for personal
injury, harm, or other damages (whether intentional or unintentional including,
without limitation, negligence, defamation, misrepresentation, fraud,
intentional or negligent infliction of emotional distress and/or mental anguish,
assault, battery, invasion of privacy, negligent hiring, training, supervision
and retention, tortious interference with contract, detrimental reliance,
promissory estoppel, and other such claims); (d) claims for wages or any other
compensation; and (e) claims for benefits including, without limitation, those
arising under the Employee Retirement Income Security Act. Each of Mr. Morris,
Mrs. Morris and the Trust agree not to file or become a party to a lawsuit to
assert any such claims released by this Agreement. If any of Mr. Morris,
Mrs. Morris or the Trust breaches this Agreement by suing any of the Corporation
Releasees, each of Mr. Morris, Mrs. Morris and the Trust understand that the
Corporation Releasees will be able to apply for and receive an injunction to
restrain any violation of this Section 2 and agrees that Mr. Morris, Mrs. Morris
or the Trust, as applicable, will be required to pay the Corporation Releasees’
legal costs and expenses, including reasonable attorneys’ fees, associated with
defending against such lawsuit and enforcing this Agreement.

Nothing in this Agreement shall be construed to restrict or prevent Mr. Morris,
Mrs. Morris or the Trustee from filing a charge or claim, including a challenge
to the validity of this Agreement, with the Equal Employment Opportunity
Commission, the National Labor Relations Board (“NLRB”), Securities and Exchange
Commission (“SEC”), or any other local, state or federal administrative agency
or from participating in an investigation conducted by such administrative
agency. This Agreement does not impose any condition precedent, any penalty or
any other limitation adversely affecting the right to file a charge or
complaint, including a challenge to the validity of this Agreement, with the
EEOC, NLRB, SEC or any other federal, state or local agency, or to participate
in any investigation or proceeding conducted by the EEOC, NLRB, SEC or other
federal, state or local agency. However, Mr. Morris, Mrs. Morris and the Trustee
understand and recognize that even if a charge is filed by any of them or on
their behalf with an administrative agency, they will not be entitled to any
damages relating to any event which occurred prior to their execution of this
Agreement.

4. ADEA WAIVER AND ACKNOWLEDGEMENTS AND MANNER OF GIVING NOTICE UNDER THIS
AGREEMENT. Mr. Morris, Mrs. Morris and the Trustee acknowledge and agree that,
by signing this Agreement, they are waiving any and all rights or claims, if
any, under the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”), and the Older Workers Benefit Protection Act (“OWBPA”), which are
based on matters occurring before signing this Agreement. Mr. Morris,
Mrs. Morris and the Trustee further acknowledge and agree that:



--------------------------------------------------------------------------------

(a) The release is part of an agreement between the Parties that is written in a
manner calculated to be understood by Mr. Morris, Mrs. Morris and the Trustee
and that they in fact each understand the terms, conditions and effect of this
Agreement;

(b) This Agreement refers to rights or claims arising under the ADEA and OWBPA;

(c) Mr. Morris, Mrs. Morris and the Trustee do not waive rights or claims under
the ADEA or OWBPA that may arise after the date this Agreement is executed;

(d) In return for signing this Agreement, Mr. Morris, Mrs. Morris and the
Trustee will receive consideration beyond that to which they were already
entitled to receive before signing this Agreement;

(e) Mr. Morris, Mrs. Morris and the Trustee are advised to consult with an
attorney before signing this Agreement and have done so to the extent of their
choosing;

(f) Nothing in this Agreement prevents or precludes a challenge or seeking a
determination in good faith of the validity of this waiver under the ADEA or
OWBPA, nor does it impose any condition precedent or penalty for doing so,
unless specifically authorized by federal law;

(g) Mr. Morris, Mrs. Morris and the Trustee have twenty-one (21) days to review
and consider and sign this Agreement, but they need not take the entire period
if not desired; and

(h) NOTICE: Notice of acceptance or decline of this Agreement by Mr. Morris,
Mrs. Morris and the Trustee should be made to Chairman, Board of Directors at
1980 Post Oak Blvd., 8th Floor Houston, Texas 77056. Mr. Morris, Mrs. Morris and
the Trustee have seven (7) days following the date of signing the Agreement in
which to revoke the Agreement in writing by providing a notice of revocation as
stated above. All notices should be given in person or through a mail delivery
service that provides a receipt of delivery. This Agreement will not be
effective or enforceable until this seven (7) day period has expired. If this
Agreement is revoked by one or more of Mr. Morris, Mrs. Morris or the Trustee,
as permitted by this Section 4(i), this Agreement shall be void ab initio and
the Parties agree that statement herein shall be used as evidence or recited as
fact by any person whether or not a party hereto.

5. TAXES. Each of Mr. Morris, Mrs. Morris and the Trustee on behalf of the Trust
agrees that they are solely responsible for all taxes owed, if any, with respect
to the Settlement Payment, and they each agree to indemnify and hold harmless
the Corporation for any taxes or tax penalties for which the Parties may be
liable regarding the payments made to or for any of Mr. Morris, Mrs. Morris or
the Trustee, on behalf of the Trust, under this Agreement. Mr. Morris,
Mrs. Morris and the Trustee each acknowledge that the Corporation and its
counsel have not made any representations to him or her regarding his or her tax
liability, if any, for the payments described in this Agreement, or related in
any manner to the agreements provided for herein.



--------------------------------------------------------------------------------

6. CONFIDENTIALITY. Each of Mr. Morris, Mrs. Morris and the Trustee agrees that
the negotiations leading to this Agreement, the amount of the Settlement
Payment, and the terms of this Agreement (collectively, “Confidential Settlement
Information”) will be forever treated as confidential, and that confidentiality
is a material term of this Agreement. To any inquiries about a dispute between
the Parties, each of Mr. Morris, Mrs. Morris and the Trustee will respond only
that the matter has been resolved. Each of Mr. Morris, Mrs. Morris and the
Trustee will not disclose Confidential Settlement Information to anyone at any
time, except Mr. Morris and the Trustee may disclose the terms of this Agreement
to their accountants, attorneys and tax advisors on the condition that they
agree to be bound by the confidentiality obligations herein. In the event any of
Mr. Morris, Mrs. Morris or the Trustee are served with a demand or compulsory
process requiring the disclosure of this Agreement, or any of its terms, he or
his attorney will provide the Corporation, or its counsel, with written notice
of such demand or compulsory process as soon as possible and in all events
within five (5) business days of its receipt. Thereafter, the Corporation will
be permitted to take any action necessary to prevent the disclosure of such
information or to obtain a protective order or other relief. Notwithstanding
anything herein to the contrary, nothing in this Agreement shall (i) prohibit
Mr. Morris from making reports of possible violations of federal law or
regulation to any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the Exchange Act or
Section 806 of the Sarbanes-Oxley Act of 2002, or of any other whistleblower
protection provisions of state or federal law or regulation, or (ii) require
notification or prior approval by the Company of any reporting described in
clause (i).

7. NON-ADMISSION OF LIABILITY. The Parties enter into this Agreement expressly
disavowing fault, liability and wrongdoing, liability at all times having been
denied.

8. NO ORAL MODIFICATION. This Agreement may not be modified orally.

9. NO ORAL WAIVER. No breach of any provision hereof can be waived by any of the
Parties unless such waiver is in writing. Waiver of any one breach by one of the
Parties will not be deemed to be a waiver of any other breach of the same or any
other provision hereof.

10. VOLUNTARY AGREEMENT. Each of the Parties has been represented or has been
given the opportunity to be represented by counsel of his/its choice in
connection with the negotiation and execution of this Agreement. The Parties
acknowledge that this Agreement is written in a manner calculated to be
understood by them, and in fact the Parties do understand the terms, conditions
and effect of this Agreement. Each of the Parties has relied solely upon his/its
own judgment, belief and knowledge, and/or the advice and recommendation of
his/its own independently selected counsel, concerning the nature, extent and
duration of his/its rights and claims, and that he/it has not been influenced to
any extent whatsoever in executing this document by any representations or
statements except those expressly contained or referred to herein. Each of the
Parties executes this Agreement voluntarily and of his/her/its own free will,
without coercion or duress to do so.



--------------------------------------------------------------------------------

11. GOVERNING LAW. This Agreement will be governed by the substantive laws of
the State of Texas without regard to conflicts of law principles. Any dispute
under this Agreement shall be filed in the courts of Harris County, Texas and
the Parties waive all objections to such forum or venue, except if such other
forum is required by applicable law.

12. ENTIRE AGREEMENT. This Agreement constitutes the entire understanding and
agreement between the Parties with respect to the subject matter covered by this
Agreement. Except as set forth herein, nothing in this Agreement is intended to
limit the rights of Mr. Morris or the Trustee under the terms of the Split
Dollar Agreement (as described in this Agreement) or the rights of Mr. Morris
under (i) the terms of the Deferred Compensation Agreement (under which the
Company has previously satisfied, and will continue to satisfy, its payment
obligations), (ii) any of the Company’s welfare benefit plans, including the
Company’s life insurance plan for employees, (iii) the 2016 Agreement, (iv) the
Employment Agreement between Mr. Morris and the Company dated February 21, 2013
or (iv) the Employment Agreement between Mr. Morris and the Company dated
January 26, 2016, effective January 1, 2017.

13. ALTERNATIVE PAYMENT. Mr. Morris and the Corporation shall use commercially
reasonable efforts to reach agreement regarding the terms and conditions of, and
all of the documentation with respect to, each of (i) the Corporation’s purchase
of the Personal Policy from Mr. Morris or the 2012 Trust, as applicable, and
(ii) the 2016 Agreement, within thirty (30) days of the date of this Agreement.
If Mr. Morris and the Corporation do not reach agreement regarding terms,
conditions and documentation of the transactions described in the preceding
sentence, the Corporation shall be permitted to tender to Mr. Morris the amount
of $1,980,000 in full settlement of all of his claims, as described in this
Agreement, which amount shall replace the payment of Ten Thousand and No/100
Dollars ($10,000) that otherwise would be to Mr. Morris under this Agreement’s
terms, as provided in Section 2 above. If the Corporation elects to make the
increased cash settlement payment to Mr. Morris, as described in this
Section 13, it shall not be obligated to (x) purchase the Personal Policy,
(y) establish the 2016 Agreement, or (z) pay any insurance benefits with respect
to the 2016 Agreement. Any amounts paid pursuant to this Section shall be paid
at the time that amounts are payable under Section 2 above.

14. PARAGRAPH HEADINGS. The paragraph headings in this Agreement are for
convenience and reference only and shall not be otherwise considered in the
interpretation hereof.

15. EXECUTION; EFFECTIVE DATE. This Agreement may be executed in counterparts,
each of which will be deemed an original and shall be deemed duly executed upon
the signing of the counterparts by the Parties and shall be effective on such
date.

 

Dated: January 26, 2016

   

/s/ Malcolm S. Morris

   

MALCOLM S. MORRIS

Dated: January 26, 2016

   

/s/ Rebecca Ann Morris

   

REBECCA ANN MORRIS



--------------------------------------------------------------------------------

    THE MALCOLM MORRIS INVESTMENT TRUST Dated: January 27, 2016     By:  

/s/ Stewart Morris, Jr., Trustee

      Stewart Morris, Jr. Trustee Dated: January 27, 2016    
STEWART INFORMATION SERVICES CORPORATION     By:  

/s/ John Killea

      John Killea     Its:   Chief Legal Officer